          Case 3:20-cv-02731-VC Document 737-1 Filed 10/08/20 Page 1 of 6



                      RENEWED SHORT-FORM BAIL APPLICATION
                           LAWRENCE KURIA MWAURA

Background:
Lawrence Kuria Mwaura is a 27-year-old Lawful Permanent Resident who has lived in the United
States since he fled his native Kenya seeking asylum with his mother at the age of 9. Mr. Mwaura
submitted an initial request for bail on May 3, 2020. Dkt. 77-4. Federal Defendants opposed the
application. Dkt. 103-4. The Court ordered this application deferred on May 6 in Bail Order No. 3.
Dkt 106. On May 20, class counsel supplemented Mr. Mwaura’s deferred application with an
update on his post-conviction relief and removal proceedings. Dkt. 214-8. On May 23, Mr.
Mwaura’s bail application was denied without prejudice in Bail Order No. 16. Dkt. 242. Mr.
Mwaura respectfully resubmits his application in light of changed circumstances, namely his
increased risk of infection at Yuba County Jail (YCJ), and the likelihood that his removal
proceedings will be terminated for lack of deportability grounds.

First, Mr. Mwaura’s health and safety are at greater risk if he is infected with COVID-19 at YCJ
than when he filed his initial bail application in May 2020 because (1) there are now positive cases
among staff members, with no universal COVID-19 testing regime planned or in place amid
consistently unsanitary conditions; (2) YCJ has failed to monitor or treat his serious chronic
respiratory illnesses, including Valley Fever, lung scarring, and asthma; and (3) the smoke from
local wildfires has exacerbated these respiratory conditions.

Second, class counsel has acquired additional information demonstrating that Mr. Mwaura is not a
danger to the community, including further context about the past traumatic experiences that led to
his substance abuse and convictions, and equity documents showing Mr. Mwaura’s intensive
rehabilitation while in state and immigration custody.

Third, Mr. Mwaura is not a flight risk as the basis for his removal proceedings and continued
immigration detention—his 2013 robbery conviction—is subject to vacatur proceedings before the
California Superior Court in Los Angeles, with a final hearing set for October 23, 2020. The legal
and factual bases for these proceedings are identical to those in Mr. Mwaura’s other 2013 robbery
conviction that the Superior Court vacated on May 19, 2020. Following this second vacatur, Mr.
Mwaura will move to terminate his removal proceedings to resume his life as a green card holder.
He has every incentive to comply with any and all restrictions imposed on him to ensure that he can
remain in the U.S. with his U.S. citizen wife and family.

7. Dorm Unit:
Mr. Mwaura has been detained at Yuba County Jail (YCJ) since he was released from state custody
on April 19, 2019.
Mr. Mwaura is currently being held in C-Pod with approximately 17 other men. Since late May
2020, Mr. Mwaura has remained in C-Pod except for between approximately August 19 and August
25, when he was transferred to D-Pod as a result of the hunger strike among detained individuals
against the conditions of confinement, and YCJ and federal immigration officials’ inadequate
response to the COVID-19 pandemic. When Mr. Mwaura arrived, D-pod was filthy, and lacked
cleaning products or paper towels to clean the common areas. Unlike in C-Pod, which is an open-
                                                  1
                                                                  LAWRENCE KURIA MWAURA
          Case 3:20-cv-02731-VC Document 737-1 Filed 10/08/20 Page 2 of 6



cell format, Mr. Mwaura spent 18 hours a day locked in a cell in D-Pod. During his allotted time out
of his cell in D-Pod, Lawrence requested permission from YCJ personnel to clean the dorms as it
was extremely unsanitary and he was worried about the effects on his health and the health of
others. He spent his free time sweeping and mopping the floors and cleaning the showers, toilet and
sink areas, and other common surfaces like tables where detainees ate meals.

9. Outcome of bond hearing, if any: On September 2, 2020, an immigration judge at the San
Francisco Immigration Court denied Mr. Mwaura bond following an August 19, 2020 custody
determination hearing.

10. Length of time in detention: Since about April 19, 2019 (about 1.5 years).

11. Medical conditions that put detainee at risk:
Since filing Mr. Mwaura’s initial bail application in May 2020, class counsel has acquired
additional documents and information related to his medical conditions, described below and
reflected in attachments to this application.

As a result of his sustained exposure to fire smoke and pollutants, Mr. Mwaura developed
pneumonia, chronic pulmonary coccidioidomycosis (also known as “Valley Fever”), and symptoms
consistent with asthma. While in state custody at California Correctional Center (“CCC”), Mr.
Mwaura enrolled in the California Department of Forestry and Fire Protection (“CAL FIRE”) Fire
Fighter Training Course with the Susanville Training Center. He completed the course on June 13,
2014. See Exhibit A. Shortly after finishing this program, already during the 2014 California
wildfire season, Mr. Mwaura began actively fighting fires with CAL FIRE for about three months.
He traveled throughout Northern California and fought some of the most destructive fires of that
season and in California history. As part of this service, Mr. Mwaura assisted in rescuing trapped
residents and protecting property and wildlife from destruction in Shasta, Siskiyou, and El Dorado
Counties, among others.1

The exposure to heavy smoke and inclement weather during that period caused Mr. Mwaura to
contract severe pneumonia for which he was hospitalized for about 5 days in Renown Hospital in
Reno, Nevada. He was then returned to CCC, where he spent nearly a year recovering between
2014 and 2015. Medical staff identified his symptoms as substantially similar to or consistent with
asthma, and prescribed him two types of inhalers which he was required to take daily and in
emergencies, respectively. See Exhibit B. After CCC medical staff cleared him about 11 months
later, Mr. Mwaura returned to his CAL FIRE duties, fighting fires in the 2015 California season for
an additional few weeks.

In about March 2018, while in state custody at Deuel Vocational Institute (“DVI”), Mr. Mwaura
began suffering from what he believed were severe cold symptoms, including fever, sweats, and

1
 Cal. Dep’t of Forestry & Fire Protection, 2014, Wildfire Activity Statistics, 1 (Table 2),
https://www.fire.ca.gov/media/10062/2014_redbook_complete.pdf; Tim Wallace, et al., Three of
California’s Biggest Fires Ever Are Burning Right Now, N.Y. Times (Aug. 10, 2018),
https://www.nytimes.com/interactive/2018/08/10/us/california-fires.html (noting two 2014 fires in which Mr.
Mwaura served as among the largest fires in recorded California history at the time).
                                                    2
                                                                      LAWRENCE KURIA MWAURA
          Case 3:20-cv-02731-VC Document 737-1 Filed 10/08/20 Page 3 of 6



difficulty breathing. His condition rapidly worsened and he was finally given a chest exam at DVI.
After medical staff reviewed the results that his lungs were compromised, Mr. Mwaura was rushed
to the emergency room in San Joaquin County, where he reports medical staff informed him that his
left lung was completely filled with fluid and about 75% of his right lung was filled. Medical staff
diagnosed him with Valley Fever and further explained that his pneumonia infection in 2014-15
had caused severe scarring in his lungs which made him susceptible to further respiratory infection
and complications. Mr. Mwaura reports that medical staff informed him that the effects of these
conditions are permanent and will need life-long monitoring. In particular, the pneumonia and
Valley Fever have permanently scarred Mr. Mwaura’s lungs, which continue to consistently cause
him difficulty breathing, extreme pain in his lungs and chest cavity, and high sensitivity to airborne
particles and pollutants (e.g. smoke, dirt, mold, chemical fumes) and changes in temperature.
Medical experts note that those with chronic Valley Fever or lung scarring as a result of Valley
Fever have an increased likelihood of complications if they contract COVID-19.2 Additional risk
factors pertinent to Mr. Mwaura for Valley Fever-COVID-19 co-morbidity include male gender,
asthma, and a history of smoking.3

Mr. Mwaura also has a history of smoking, extending back to his childhood in Kenya.

At Yuba County Jail (YCJ), Mr. Mwaura has not received adequate medical care, despite medical
staff’s orders there in late 2019 and early 2020 to consistently and periodically monitor his
respiratory and immune systems for Valley Fever resurgence and complications. See Exhibit C. Mr.
Mwaura then spent months requesting YCJ medical staff check his “titers”—immunological
indicators necessary to monitor his Valley Fever and respiratory conditions—and perform chest
scans, but his requests have gone unfilled. Since late May 2020 when his initial bail application was
adjudicated, his titers have still not been checked and he has not received a chest X-ray. When Mr.
Mwaura’s vitals are checked by YCJ medical staff, he is not given any results and staff do not
inform him orally of his results or wellbeing.

The current and ongoing Northern California fire season has exacerbated Mr. Mwaura’s respiratory
conditions. These fires have sent smoke to YCJ, where it has settled in interior areas, exacerbating
Mr. Mwaura’s respiratory conditions and risk of future complications. His breathing has become
labored, and he experiences severe pain in his lungs and coughing. He remains terrified that he is
forced to breathe in these pollutants at YCJ and that the inadequate ventilation system cannot
protect him from complications.

Mr. Mwaura’s serious medical vulnerabilities and the lack of adequate medical care at YCJ are even
more serious given the inadequate response to the COVID-19 pandemic there. According to an
email to class counsel from Federal Defendants on September 14, 2020, at least five YCJ staff
members have tested positive for COVID-19. YCJ still has not implemented or demonstrated a plan
to provide universal COVID-19 testing to avoid or appropriately respond to an outbreak within the

2
  See Amar S. Shah, et al., The Coincidence of 2 Epidemics, Coccidioidomycosis and SARS-CoV-2: A Case
Report, 8 J. of Investigative Medicine High Impact Case Reports 1, 4 (2020),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7273616/pdf/10.1177_2324709620930540.pdf (last
accessed Oct. 5, 2020). See also Valley Fever Institute at Kern Medical, Coronavirus (COVID 19) (SARS
CoV-2) and Valley Fever (Coccidioidomycosis), http://valleyfeverinstitute.com/education-and-
awareness/covid-19/ (last accessed Oct. 5, 2020).
3
  See Valley Fever Institute, supra n. 2.
                                                   3
                                                                   LAWRENCE KURIA MWAURA
          Case 3:20-cv-02731-VC Document 737-1 Filed 10/08/20 Page 4 of 6



facility. The unsanitary conditions at YCJ that Mr. Mwaura described in his previous statements to
the Court, see, e.g., Dkt. 6-3 at ¶¶34-38, including filthy common areas, mold in showers, and poor
ventilation, remain largely the same. For these and the above reasons, Mr. Mwaura’s health and
safety remain at high risk in Yuba County Jail.

13. Felony or misdemeanor convictions:
Mr. Mwaura sustained two robbery convictions as stated in his initial bail application. See Dkt. 77-
4. Since that filing, class counsel has acquired limited information related to a PC § 4573.8 charge
(possession of drugs/paraphernalia in prison) for which Mr. Mwaura was arrested in 2015 while in
custody at California Correctional Center. Mr. Mwaura was later convicted and sentenced to three
years in prison on that charge. The conviction was based on his possession of small amounts of
crystal methamphetamine and marijuana. He deeply regrets that his addiction continued to affect his
life after his initial arrest. He demonstrated significant initiative in seeking rehabilitative and
professional assistance. After he was convicted, his parole conditions included enrolling in a
substance abuse course following his release from custody or while still in custody. Mr. Mwaura
was dedicated to his substance treatment and eager to drastically turn his life around. While at DVI,
he enrolled in the Healthright 360 Substance Use Disorder Treatment program, which he completed
on November 27, 2017. See Exhibit D. He is committed to staying substance-free and continuing
substance treatment after his release.
20. Other information relevant to bail determination:
Since Mr. Mwaura’s initial bail application, class counsel has acquired additional information
related to the traumas that Mr. Mwaura faced early in his life which led to his substance abuse and
interactions with the criminal justice system, as well as the significant rehabilitation Mr. Mwaura
has completed while in state custody and at Yuba County Jail. Class counsel also provides new
information regarding Mr. Mwaura’s vacatur proceedings for his remaining PC § 211 conviction.

Loss, Poverty, and Addiction
Mr. Mwaura and his mother fled their native Kenya to seek asylum in the U.S. when Mr. Mwaura
was only 9 years old. In Kenya, Mr. Mwaura’s father had abused his mother extensively, nearly
killing her. His father had even attempted to force his mother to abort him, but Mr. Mwaura’s
mother refused. Unable to find safety for herself and her young son, Mr. Mwaura’s mother sought
protection in the United States. Safe from persecution in the United States, but abjectly poor and
without a support system, Mr. Mwaura and his mother lived in a series of refugee shelters in Los
Angeles until he was about 14 years old.

When Mr. Mwaura was about 12, he and his mother learned that his father had been murdered by
rival factions in Kenya. Their lives would continue to remain in danger if they ever returned and the
trauma of this danger deeply affected young Mr. Mwaura. Within about two years, Mr. Mwaura’s
older sister was hospitalized in Kenya due to a gall bladder infection and related complications. She
did not have enough funds to pay for her treatment and Mr. Mwaura and his mother still had no
means to send money back to Kenya to save his sister. His sister subsequently died due to infection.
Mr. Mwaura and his mother were devastated by this loss, made particularly painful by their
powerlessness to provide support back to Kenya.


                                                  4
                                                                  LAWRENCE KURIA MWAURA
          Case 3:20-cv-02731-VC Document 737-1 Filed 10/08/20 Page 5 of 6



This sequence of extremely traumatic events and the family’s poverty following their arrival to the
U.S. led to a cycle in Mr. Mwaura’s life which he deeply regrets and reflects on every day since.
From the ages of 12 to 14, Mr. Mwaura focused on his and his mother’s desperate need for money.
They had no funds to send back to their family to support his father’s burial or his sister’s medical
care and subsequent burial. The family did not have resources for even the simplest items. Between
the ages of 12 and 14, he became involved with a troubled crowd and began using substances. Mr.
Mwaura remembers this period of his childhood with great sadness, describing these decisions at
such a young age as his way of dealing with devastating loss and his family’s race, poverty, and
asylum-seeker status in the U.S. It was as if these actions, Mr. Mwaura describes, filled a void.

As Mr. Mwaura grew older, he began using hard drugs and dropped out of school. When he later
learned that his girlfriend at the time had become pregnant, he swore he would turn his life around
dramatically and become the best father he could be. He started to take classes to earn his GED and
working for a car loan company to support his new family and his mother. With only a few months
before the birth of his child, his girlfriend disappeared from his life. The shock and sadness from
this loss sent Mr. Mwaura into a depression, and he spiraled back into substance use and associating
with the same bad crowd. During this period, he spent his days earning a paycheck to give to his
mother and his nights in the streets. It was during this time that he was arrested and later convicted
on two counts of felony burglary in 2013.

Today, Mr. Mwaura is devoted to becoming a focused, calm, thoughtful individual, centering
himself on good decision-making and personal reflection. He spent his time in state custody
educating and improving himself, and giving back to his community. He enrolled in and completed
programs such as the “Finding the Way” Catholic Chaplain courses, the Standardized Craft
Training Program, and the Toastmaster’s Gavel Club Community Program, through which he won
Best Speaker and Best Evaluation Awards in consecutive years. See Exhibit E. Mr. Mwaura also
enrolled in courses towards his GED and completed the Fire Crew Firefighting course. He was
approved by the California Department of Corrections and Rehabilitation as unlikely to repeat the
behavior leading to his robbery convictions, and therefore able to serve as a firefighter in Northern
California while serving his sentence. After recognizing that he needed to address his substance
issues to ensure his future success, he completed the Substance Use Disorder Treatment with
Healthright 360. Even after his release from state custody, Mr. Mwaura continued to remain
dedicated to his education and improvement. Upon his transfer to Yuba County Jail, he
immediately enrolled in courses towards earning his high school diploma, and he completed these
requirements in July 2019. See Exhibit F.

Mr. Mwaura is committed to his own progress and serving others. He maintains an extremely close
relationship with his U.S. citizen wife, RoseAnn Mwaura, with whom he speaks on a daily basis. He
realizes his past mistakes have harmed others and he is dedicated to continuing his journey of
growth and rejoining society to be present for his wife and family in Burbank, CA. Mrs. Mwaura is
terrified of the risks to her husband’s health and safety while in Yuba County Jail and is immensely
supportive of Mr. Mwaura and will continue to provide him any support she can if he is released.

Second PC § 211 Vacatur and Pending Removal Proceedings
On May 19, 2020, the Superior Court of California in Los Angeles vacated Mr. Mwaura’s first PC §
211 conviction under PC § 1473.7. See Dkt. 214-8. As Mr. Mwaura’s asylum claims were on appeal
before the Ninth Circuit at the time, Mr. Mwaura filed to reopen and terminate his immigration
proceedings before the Board of Immigration Appeals (“BIA”) as he was no longer removable as
                                                 5
                                                                  LAWRENCE KURIA MWAURA
          Case 3:20-cv-02731-VC Document 737-1 Filed 10/08/20 Page 6 of 6



charged. See id. In its opposition to this filing, the Department of Homeland Security filed a new
immigration charging document seeking to place Mr. Mwaura in removal proceedings based on his
second PC § 211 conviction. Mr. Mwaura has not yet received a decision from the BIA.

Mr. Mwaura has since filed for vacatur of his second PC § 211 conviction on identical legal and
factual bases on which the Superior Court granted vacatur previously for his other PC § 211
conviction. Mr. Mwaura has a vacatur hearing scheduled for Oct. 23, 2020, at which his defense
counsel expects a final disposition. If he succeeds in vacating the conviction, there will be no
remaining ground on which to find Mr. Mwaura, a long-time permanent resident, subject to
removal.4

21. Attached are:
       Fire Fighter Training Course, completion certificate (June 13, 2014)
       Prescription orders (Sept. 28, 2014)
       Yuba County Jail medical records (May 8, 2019 to Jan. 13, 2020)
       Healthright 360 Substance Use Disorder Treatment, completion certificate (Nov. 17, 2017)
       State custody program certificates and awards (various dates in 2013, 2018, and 2019)
       Yuba County Office of Education, letter of recommendation confirming high school
        diploma requirements completion (July 2019)
All information in this application is accurate based on information and belief. This application was
prepared through phone calls with Mr. Mwaura, and using information provided by Mr. Mwaura’s
attorney, Doug Jalaie, and Mr. Mwaura’s wife, RoseAnn Mwaura. Class counsel reviewed the
information herein as well as the prior related filings.

Respectfully submitted,


/s/ Hayden Rodarte
Hayden Rodarte




4
  Upon information and belief, Mr. Mwaura’s remaining PC § 4573.8 conviction does not render him
removable.

                                                   6
                                                                    LAWRENCE KURIA MWAURA
